DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C, Fig 4, claims 22, 27-29, 33, 34, 36, 38 and 40 in the reply filed on 9/19/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 27, 28, 33, 34, 36 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu, US 3,803,832.
Regarding claim 22, Shimizu discloses a timepiece dial whose material is a light alloy (aluminum alloy), including:
a flange (10) whose material is a first light alloy, including, on a first side, at least one display area visible to a user (Fig 1), and, on a second side, at least one foot (15) for positioning and/or securing said dial in a timepiece movement (abstract), 
said flange including at least one receiving area (13) complementary to an end area (14) of the at least one foot, which is a weldable foot arranged to be welded or brazed to said flange at the interface between said receiving area and said end area (abstract), and 
wherein the material of said weldable foot is said first light alloy (aluminum) 
or a second light alloy that can be welded or brazed to said first light alloy (the material is the first light alloy), 
wherein at least one said receiving area envelops a said respective end area relative to the assembly of the weldable foot (see fig 4, the flange has a recess which envelops the end area of the foot), 
or wherein at least one said end area envelops said respective receiving area relative to the assembly of the weldable foot, 
or wherein at least one pair formed of said end area and said complementary receiving area includes, in a first, non-welded and non-brazed assembled state, an internal thread cooperating with an external thread (the receiving area envelops the end area relative to the assembly of the weldable foot), 
wherein said first light alloy is an aluminum alloy, and wherein said second light alloy is a titanium alloy, or vice versa (the first light alloy is an aluminum alloy).
Regarding claim 27, Shimizu discloses a one-piece dial assembly whose material is a light alloy (aluminum), comprising the dial according to claim 22, wherein, in at least one pair formed of said end area and said complementary receiving area, said end area and said receiving area are permanently joined at a welded or brazed connection between said flange and said weldable foot concerned (“integrally fixed” abstract).
Regarding claim 28, Shimizu discloses in each pair formed of said end area and said complementary receiving area, said end area and said receiving area are permanently joined at a welded or brazed connection between said flange and said weldable foot concerned (Fig 1 and 3).
Regarding claim 33, Shimizu discloses a watch (“wrist watch” col. 1 lines 5-10) including the dial assembly according to claim 27.
Regarding claim 34, Shimizu discloses a method for manufacturing a one-piece timepiece dial assembly whose material is a light alloy (abstract), wherein the following steps are performed in the following order: 
- making, in a first, non-welded and non-brazed assembled state, a timepiece dial whose material is a light alloy (aluminum), including a flange (10) whose material is a first light alloy (aluminum), including, on a first side, at least one display area visible to a user (Figure 1), and on a second side, at least one foot (15) for positioning and/or securing said dial in a timepiece movement (Fig 4), said flange including at least one receiving area (13) complementary to an end area (14) of at least one said foot which is a weldable foot arranged to be welded or brazed to said flange at the interface between said receiving area and said end area (abstract), and wherein the material of said weldable foot is said first light alloy (aluminum) or a second light alloy that can be welded or brazed to said first light alloy (the material is the first light alloy); 
- choosing said first light alloy to be an aluminum alloy and said second light alloy to be a titanium alloy or vice versa; 
- making said at least one receiving area complementary to the end area such that one envelops the other or vice versa (Fig 4, the flange has a recess which envelops the end area of the foot), 
and/or making said areas to include an internal thread cooperating with an external thread; 
- in said first non-welded and non-brazed assembled state, positioning at least one said receiving area so that it envelops a said respective end area relative to the assembly of said weldable foot (Fig 4), or vice versa, 
and/or screwing one to the other; 
- irreversibly assembling by welding or brazing at least one said weldable foot to said flange to form said one-piece dial assembly (abstract).
Regarding claim 36, Shimizu discloses each said weldable foot is irreversibly assembled by welding or brazing to said flange (“integrally fixed” abstract).
Regarding claim 38, Shimizu discloses said dial is made before welding or brazing with at least one said end area which envelops, in said first non-welded and non-brazed assembled state, said respective end area relative to the assembly of said weldable foot (Fig 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Montavon, US 3,989,603.
Regarding claims 29 and 40 Shimizu does not explicitly disclose said dial assembly includes an anodized surface layer, or a surface layer of chromic or sulphuric anodic oxidation or after irreversible assembly by welding or brazing, an operation of anodization, or chromic or sulphuric anodic oxidation of the surface layer of said dial assembly is performed.
Montavon discloses an aluminum watch dial which undergoes an anodizing treatment (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to anodize the surface layer of the dial in Shimizu for the reason that this improves the appearance and attractiveness of the dial (Montavon, col. 5 lines 49-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             
/EDWIN A. LEON/           Primary Examiner, Art Unit 2833